Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Tallarida et al (US 20020147498 A1) and Sand et al (US 20020049448 A1) are hereby cited as the closest prior arts. Figure 12 of Tallarida discloses a design method for designing a mandrel (91) for hammering, pressing and/or pushing an implant (10+40) into position in a recess made in a joint and firmly attach the implant to a bone (55) of a patient, the mandrel comprising: 
a contacting surface (bottom surface at 93) adapted to be in contact with an articulate surface (top surface of 40) of the implant to be inserted and a grip portion (rear portion of 91) configured for gripping by a user during the hammering, pressing and/or pushing, the method comprising:
designing the contacting surface of the mandrel to fit the articulate surface of the implant in that the contacting surface of the mandrel has a cross-sectional profile corresponding to the cross-sectional profile of the implant ([0194], concave and convex surface for mating the mandrel and 
 
However, none of the above prior arts alone or in combination with other arts teaches a design method for designing a mandrel for hammering, pressing and/or pushing an implant, which has an articulate surface matching an articular surface within a joint being repaired, into position in a recess made in the joint and firmly attach the implant to a bone of a patient, the mandrel comprising a contacting surface adapted to be in contact with the articulate surface of the implant to be inserted and a grip portion configured for gripping by a user during the hammering, pressing and/or pushing, the method comprising: “designing the contacting surface of the mandrel to fit the articulate surface of the implant in that the contacting surface of the mandrel has a cross-sectional profile corresponding to the cross-sectional profile of the implant” or a design method for marking an implant, which has an articulate surface matching an articular surface within a joint being repaired, and designing a mandrel for hammering, pressing and/or pushing the implant into position in a recess made in a joint and firmly attach the implant to a bone of a patient, the mandrel comprising a contacting surface adapted to be in contact with the 

For these reasons, independent claims 1, 16 and 21 are allowed.
Claims 2-15 and 17-20 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        01/07/2021